Citation Nr: 1517339	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased evaluation for posttraumatic stress disorder, currently rated as 30 percent disabling.

2. Entitlement to an increased evaluation for post-operative residuals of left (non-dominant) arm fractures, status post open reduction internal fixation of fractures of the radius and ulna, and closed reduction of humeral fracture, with residual scars, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In the June 2011 rating decision, the RO characterized the Veteran's service-connected adjustment disorder with anxious mood as PTSD and granted an increased evaluation to 30 percent.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).  While the Board regrets any further delay in the adjudication of this matter, unfortunately, it finds that an additional remand is necessary in order to ensure compliance with the prior remand.  

As a matter of background, this appeal previously came before the Board in December 2013 and a remand was issued so that additional development could take place.  Specifically, the Board expressed concerns that the Veteran failed to attend VA examinations scheduled in April 2013 in connection with his claims because the phone number and addressed used by VA to schedule those examinations were different from those listed on the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals).  In fact, a further review of the record indicates that in July 2012, a full nine months before VA attempted to schedule the April 2013 examinations, the Veteran submitted a VA Form 20-572 (Request for Change of Address/Cancellation of Direct Deposit) informing VA of his new address.  

In the December 2013 remand, the Board specifically directed the RO to make appropriate efforts to contact the Veteran at his most recent address of record, as listed on his VA Form 9.  On December 26, 2013, the Appeals Management Center (AMC), acting on behalf of the RO, initiated a request to schedule the Veteran for new VA examinations in connection with his increased rating claims.  A note dated January 27, 2014, indicates that the requests were cancelled because the Veteran failed to report for the scheduled examinations.  However, a review of the scheduling request indicates that the AMC continued to use the incorrect telephone number and address for the Veteran in scheduling those examinations.  Further, there is no documentation in the record that the Veteran was notified of these examinations at the correct address, as required in the prior remand.  Thus, the Board finds that a remand is necessary so as to provide the Veteran with an opportunity to attend VA examinations in connection with his claims, and to specifically ensure that the Veteran is correctly notified at his present address that such examinations have been scheduled.  

Additionally, the prior remand directed the RO to contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  While the RO did associate additional VA treatment records with the claims file, it is unclear from the evidence of record whether or not the Veteran himself was ever contacted regarding the submission of such evidence, particularly in light of the fact that the AMC failed to use his correct address and phone number when scheduling the required examinations.  Thus, on remand, the RO should take steps to ensure complete compliance with the prior remand, to include contacting the Veteran at his correct address and requesting he submit any additional evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Appropriate efforts should be made to contact the Veteran at his most recent address of record, which as of the time of the Board's drafting, was listed on both his VA Form 9 submitted in June 2013, and his VA Form 20-572, submitted in July 2012.  

Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified private medical providers.  When requesting records not in the custody of a Federal department or agency, such a private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received.

All attempts to secure this evidence must be documented in the claims file by the RO, to include any correspondence sent to the Veteran himself.  If the RO is unable to secure any identified records, the RO must notify the Veteran at his present address and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given appropriate opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination by an appropriate specialist to address the nature and severity of his service-connected post-operative residuals of radius, ulnar, and humeral fractures of the left arm, status post open reduction internal fixation of the radius and ulna and closed reduction of the humeral fracture, with residual scars.  The examiner should have adequate expertise to address not only the musculoskeletal fracture residuals, but also any associated neuropathy and any associated reflex sympathetic dystrophy which may have developed.  When scheduling this examination, appropriate efforts must be made to contact the Veteran at his most recent address of record, which as of the time of the Board's drafting, was listed on both his VA Form 9 submitted in June 2013, and his VA Form 20-572, submitted in July 2012.  The claims file and all electronic records, including any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted.

The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the left upper extremity fractures and their residuals.  Specifically, the examiner should also address any reflex sympathetic dystrophy or other secondary condition which may have arisen due to these service-connected disorders.  In doing so, the examiner should address the question of reflex sympathetic dystrophy as raised by a private September 2010 treatment record, by Dr. P.B., contained within the claims folder.  

The examiner should also address any associated limitation of motion of the left arm as a residual of these fractures, using a goniometer and noting by comparison the normal range of motion, with standard or other-arm (contralateral) ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as the result of the Veteran's service-connected fracture residuals.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must be assessed in terms of additional degree of limitation of motion.  

The examiner should also address the status of residual scars, including surgical scars, addressing any pain, instability, keloid, deep scarring, adherence to underlying tissues, or impact on functioning of affected parts.

With respect to any subjective complaints of pain, the examiner must comment on whether the pain is visibly manifested on movement of the affected part, the presence and degree of, or absence of muscle atrophy attributable to the service-connected fracture residuals, the presence or absence of changes in condition of the skin indicative of disuse, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the fracture residuals.  

If any neurologic symptoms are found, the examiner must state whether they are caused by the Veteran's service-connected residuals of left arm fractures.  The examiner should address whether reflex sympathetic dystrophy is present.  If so, the examiner must state whether it is attributable to the Veteran's service-connected residuals of left arm fractures.  If any such (or any other) additional attributable residuals or secondary effects are found, the examiner should fully address the nature and extent, including impacts on functioning of affected parts and functioning of the Veteran as a whole.  If the examiner is not qualified to address such additional impairments, then an additional examination by and appropriate specialist should be scheduled.  

Finally, the examiner must address the degree to which the Veteran's service-connected residuals of left arm fractures impact his capacity to obtain or sustain gainful employment.  Relevant findings and analysis must be provided.  

3. Thereafter, schedule the Veteran for a VA examination by a psychiatrist, to address the nature and severity of his service-connected PTSD, originally characterized as an adjustment disorder with anxious mood, and thus encompassing psychiatric impairment attributable to either.  When scheduling this examination, appropriate efforts must be made to contact the Veteran at his most recent address of record, which as of the time of the Board's drafting, was listed on both his VA Form 9 submitted in June 2013, and his VA Form 20-572, submitted in July 2012.The claims file and all electronic records, including any additional evidence obtained, must be made available to the examiner for review.  

The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's service-connected PTSD.  Manifestations to include impact on functioning should be addressed.  The examiner should also enter a complete multi-axial evaluation and assign a Global Assessment of Functioning (GAF) score.  The examiner must provide detailed findings as to the nature and scope of the Veteran's disability due to PTSD, including whether the Veteran is precluded from obtaining or maintaining substantially gainful employment due to his PTSD.

If another psychiatric disability present is not differentiable in its symptoms from the Veteran's PTSD or adjustment disorder with anxious mood, then the examiner must address the nature and scope of the entirety of the Veteran's psychiatric disabilities, including whether they, taken as a whole, preclude him from obtaining or maintaining substantially gainful employment.

4. In scheduling any examination the RO must notify the Veteran that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable, if that is the case.  

5. After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue on appeal.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




